Citation Nr: 0819998	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  05-22 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of right knee 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from August 1970 to October 
1971. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a right knee/leg 
condition.  

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is contained in the claims folder.  

The Board in March 2007 issued a decision on the appealed 
claim.  However, by a February 2008 Order, the United States 
Court of Appeals for Veterans Claims (Court) granted a Joint 
Motion for Remand to vacate that March 2007 decision and to 
remand the case for further review by the Board.  That Joint 
Motion noted that the Board in its March 2007 decision had 
erroneously considered seven pages of transcript which had 
been associated with the transcript of the July 2006 hearing, 
but were in fact seven pages of a transcript from a hearing 
of a different veteran.  Those seven pages have been purged 
from the claims folder and the correct hearing transcript 
contained therein.  The Board herein readjudicates the claim 
based upon the corrected record, including the corrected 
transcript record (absent those seven pages) of the July 2006 
hearing.  


FINDINGS OF FACT

1.  The evidence of record is against a finding that the 
veteran has a current right knee disability which is related 
to a right knee injury incurred in service. 

2.  The evidentiary record does not support a finding that 
arthritis was present within the first post-service year.  



CONCLUSION OF LAW

The criteria for service connection for claimed residuals of 
right knee injury are not met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

VA has fulfilled the above requirements in this case.  By a 
VCAA letter in October 2004, the veteran was informed of the 
notice and duty to assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claim for service connection for residuals 
of a right knee.  That letter informed of the bases of review 
and the requirements to sustain the claim.  Also by the VCAA 
letter, the veteran was requested to submit any pertinent 
evidence in his possession.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

The Board is mindful of the allegation at the end of the 
veteran's February 2005 notice if disagreement that he 
"never received a 'development letter'" (emphasis in 
original).  However, the letter was sent to his address of 
record, and was also sent to his authorized representative.  
The principles of administrative regularity dictate a 
presumption that government officials have properly 
discharged their official duties.  Saylock v. Derwinski, 3 
Vet. App. 394 (1992).  The letter was not returned by the 
Postal Service as undeliverable.  The veteran therefore must 
be presumed to have received it.  The law requires only that 
the VA mail a notice, and then presumes the regularity of the 
administrative process in the absence of clear evidence to 
the contrary.  Chute v. Derwinski, 1 Vet. App. 352 (1991).  
The statement of the veteran, standing alone, is not the type 
of clear evidence to the contrary which is sufficient to 
rebut the presumption of regularity.  Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  Therefore, the presumption is not 
rebutted and the Board finds that the RO properly discharged 
its duty and mailed such notice to the veteran at his address 
of record.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In the present case, although the 
VCAA notice letter addressing the service connection claim 
did not address the downstream issues of initial rating and 
effective date, such errors are harmless because the claim 
for service connection is herein denied.  Moreover, a March 
2006 letter to the veteran did inform him of the downstream 
issues as required by Dingess, and was followed by an SSOC in 
May 2006 addressing the appealed service connection claim.  

Further, the October 2004 VCAA letter sent to the veteran 
requested that he advise of any VA and private medical 
sources of evidence pertinent to his claim, and to provide 
necessary authorization to obtain those records.  It also 
requested evidence and information about treatment after 
service, in support of the claim.  Records were requested and 
obtained from all indicated sources.  These included VA and 
private medical records, including in particular records of 
recent VA treatment for right knee disability.  All records 
obtained were associated with the claims folder.  Hence, any 
VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran has presented no avenues of evidentiary development 
that the RO has not pursued by query.  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection and meets the low threshold requirements there is 
an event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, however, the Board finds that this low threshold is not 
met, since there is no independent factual evidence upon 
which a cognizable medical opinion linking current right knee 
disability to service could be based.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Thus, the Board determines that 
the evidentiary record is adequate, and that no medical 
question remains that would be determinative of the veteran's 
claim.  Rather, the absence of corroborating evidence of any 
injury in service or continuity of symptoms after service, or 
of some other causal link to service, is determinative.  

Therefore, the Board's determination here turns on the 
absence of a basis under the law to sustain the claim based 
upon the evidence presented and allegations put forth by the 
veteran.  No medical question remains to be answered by a VA 
examination, and hence none is required.  Hence, the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim here 
adjudicated, and no further VA examination is necessary.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, supra; 
Locklear v. Nicholson, 20 Vet. App. 410 (2006).  A remand for 
an examination based on the veteran's allegations is 
unnecessary, and would constitute an unreasonable delay and 
expenditure of scarce VA resources.  See 38 C.F.R. § 3.303; 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty 
to assist is not a license for a "fishing expedition").

By a May 2005 SOC and July 2005 and May 2006 SSOCs, the 
veteran was informed of evidence obtained in furtherance of 
his claim.  These "post-decisional" documents issued 
subsequent to the most recently issued VCAA notice letter 
meet the requirements for adequate VCAA notice.  Mayfield v. 
Nicholson, supra. 

The veteran provided testimony addressing his claim at the 
Travel Board hearing in July 2006.  He and his representative 
further addressed his claim by other statements submitted in 
the course of appeal.  There is no indication that the 
veteran desired to further address his claim, or that such a 
desire remains unfulfilled.  

Moreover, the veteran and his representative have 
demonstrated actual knowledge of, and have acted upon, the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled. 

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Law and Regulations - Service Connection Claim

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2007).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); See Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

III.  Claim for Service Connection - Residuals of Right Knee 
Injury

As the veteran conceded in his VA Form 9 submitted in June 
2005, there is no record of treatment for a right knee injury 
in service.  In testimony before the undersigned in July 
2006, he reported a history of right knee twisting injury in 
service in 1971, while stationed in Germany.  As he describes 
the incident, it involved a pallet of ammunition which was 
being maneuvered, on which the veteran caught his right foot 
or leg, thereby twisting his right knee.  He testified that 
this resulted in a popping sound, and pain and swelling in 
the knee.  He said that he received treatment including pain 
medication and something like an ice pack, with light duty 
for a few days after the injury, then a return to full duty.  
At the hearing he suggested that the service medical records 
may have erroneously stated an ankle injury rather than a 
knee injury.  In his June 2005 VA Form 9, in contrast, he 
asserted that someone might have forgotten to record the 
treatment.  

The veteran's service medical records show X-ray evaluation 
for a sprained ankle in April 1971.  The X-ray report clearly 
notes a sprained ankle, with a question of possible fracture 
of the fibula.  

Service separation examinations in March 1971 and August 1971 
provide no finding of injury to the right knee or right knee 
disability, and none is shown upon the veteran's March 1971 
and August 1971 reports of medical history.  In October 1971, 
the veteran completed a form indicating that he had 
experienced no change in his medical condition subsequent to 
his last service separation examination.  

There is no medical evidence in the claims folder to support 
the veteran's contentions that he injured his right knee in 
service or that a right knee condition, manifested by pain or 
other dysfunction, has persisted from service until the 
present.  VA treatment records do not show any complaints, 
findings, treatments, or diagnoses of any right knee 
disability for over three decades after his separation from 
active service in October 1971.  

VA treatment records within the last three years show some 
findings of disability, and include an assessment variously 
of arthritis or arthralgia of the right knee.  

The Board is mindful of the veteran's contentions that he 
injured and was treated for his right knee in service, and 
not his right ankle as reflected in the service medical 
records.  The Board has duly considered these contentions for 
weight and probity, as the veteran is certainly competent to 
recollect having injured his knee and having been treated for 
the same.  However, this does not change the fact that any 
statement by the veteran regarding a claimed injury or 
disability in service, to support a claim for service 
connection for that disability, is an inherently self-serving 
statement.  The U.S. Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  As already discussed, the service medical records 
plainly support the occurrence of an injury to the right 
ankle in service.  The veteran's admitted long history of 
substance abuse, including in service, and his speculation 
concerning a medical practitioner's use of drugs in service 
as an explanation for documentation of an ankle rather than a 
knee injury in service, together considerably detract from 
the reliability of the veteran's statements in the Board's 
weighing of the totality of the evidence.  Thus, the Board 
must, to some degree, doubt the sincerity of the veteran's 
asserted recollection as to events in service, especially as 
to his assertion that he injured his knee rather than his 
ankle.  

The question before the Board at present is whether the 
veteran suffered an in-service knee injury which was the 
origin of the currently claimed disability.  In that regard, 
the absence of any documented evidence of the injury, or of 
continuous and chronic residual disability thereafter, 
outweighs the veteran's assertion of a current knee 
disability stemming from injury in service.  See 38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 
F.3d 1330 (Fed. Cir. 2000) (to the effect that service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  The Board also finds the weight of the evidence 
against the possibility that the in-service X-ray examiner in 
April 1971 would have mistaken a right knee for a right ankle 
on the X-ray report.  This is particularly the case where, as 
here, the right ankle and possible fibular fracture are 
clearly noted on that report.  

Considering the totality of the record on appeal, the Board 
finds that the weight of the evidence in this case is against 
the incurrence of any chronic disability of the right knee in 
service, and against any causal link between service and the 
currently claimed right knee disability.  38 C.F.R. § 3.303.  
Moreover, there is no evidence of arthritis of the right knee 
within the first post-service year, to support service 
connection on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309.  

The preponderance of the evidence is against the claim, and, 
therefore, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of right knee injury is 
denied. 



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


